DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 
Response to Amendment
The amendment filed on 2/21/2021 has been acknowledged. Accordingly, claims 2 and 16 have been amended, claims 11, 15, 19 and 21 have been cancelled and claims 22-25 have been newly added; thus currently claims 2-10, 12-14, 16-18, 20 and 22-25 are pending.

Claim Objections
Claims 23 and 25 are objected to because of the following informalities: 

In claims 23 and 25, the phrase ”each zone has a corresponding URL” should be changed to -- each zone has a corresponding email address --, since the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10, 12-14, 16-18, 20 and 22-25 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites the phrase "“wherein said at least one light in each zone comprises selectable functionality such that a user selects a function of said at least one light in each zone, and wherein said one or more lights of a zone execute said function 

Claims 3-10, 12-14 and 22-23 are rejected as they depend from claim 2. 

Claim 16 recites the phrase "“wherein said at least one light in each zone comprises selectable functionality such that a user selects a function of said at least one light in each zone, and wherein said one or more lights of a zone execute said function together” on lines 8-10, and “selecting said function of said at least one light with said zone identification” on line 12. There is insufficient antecedent basis for the limitations in the phrase above, . 

Claims 17-18, 20 and 24-25 are rejected as they depend from claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22 and 24 refer back to table 3 in the specification. In this case, the Applicant is reminded that referring back to a table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. 
The Examiner has interpreted the claim includes a written list of each and every exemplary functions in table 3. 
Furthermore, with regard to the phrase “two or more functions” on line 1-2, it is unclear how two or more functions from table 3 are fundamental to the claimed invention proper functioning, since the list in table 3 points to a plurality of active elements having functions that are independent and exclusive from each other.
The Examiner has interpreted the claim as best understood. 
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4-7, 9-10, 12-13, 16-18, 20-22 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (KR 100981274 B1, hereinafter “Lee”, previously cited by the Examiner). Note: Since the reference KR 100981274 B1 is not published in English, the Examiner has used the reference US 20120319597 A1 that belongs to the family of KR 100981274 B1 which is published in English, for the sole purpose of showing the teachings of Lee.

Regarding claim 2, Lee teaches a system of lights (lamps 10, see figures 1-7), comprising: 
two or more zones (sectors, see ¶ 82) of one or more lights (10, fig 1), each zone (sector) comprising at least one light (10), wherein said one or more lights (10) of each of said zones (sector) function together to output light (better seen in figure 5 or 7); 
at least one electronic accessory (management server 100) connected to said at least one light (10) of each zone (sector), said electronic accessory (100) configured for providing functionality (controlling luminance according to a user’s position, see ¶ 15 and 18-19) to said zone (sector), said functionality (controlling luminance) comprising at least a first functionality to impart a zone designation (sector address, see ¶ 82) in said at least one light (at least one sector per light 10); and
wherein said at least one light (10) in each zone (sector) comprises selectable functionality (activation or deactivation of each light 10, i.e. on and off) such that a user (pedestrian or vehicle) selects a function (on or off, according to the pedestrian or vehicle presence or absence in the sector, see ¶ 92 and 97) of said at least one light (10) in each zone (sector), and wherein said one or more lights (10) of a zone (sector) execute said function together (better seen in figure 5 or 7). 
 
Regarding claim 4, Lee teaches wherein said at least one light (10) of one zone (sector) of said two or more zones (adjacent sectors) is also grouped with another zone (see other sectors, better seen in matrix arrangement of fig 5) of said two or more zones (sectors).

Regarding claim 5, Lee teaches wherein said functionality (controlling luminance) comprises a second functionality (communication via 100) to facilitate communication (so that light illuminate a path as seen in figure 5) among two or more lights (10s adjacent to each other) in one of said two or more zones (sectors).

Regarding claim 6, Lee teaches wherein said functionality (controlling luminance) comprises a second functionality (communication via 100) to facilitate communication between said at least one light of a zone (for instance, sectors within Parking lot 400) and at least one of a controlling/monitoring device (100) or the Internet.

Regarding claim 7, Lee teaches wherein said second functionality (controlling luminance) wireless (see ¶ 43).

Regarding claim 9, Lee teaches wherein said at least one electronic accessory (100) is connected to each light zone (via 10 or 50) of said two or more zones (zones).

Regarding claim 10, Lee teaches wherein said at least one electronic accessory (100) is removably connectable (since light 10 and server 100 can be removed, 

Regarding claim 12, Lee teaches wherein said functionality (controlling luminance) comprises at least one sensor (camera 20) to sense at least one of ambient light, motion (via 20), occupancy, temperature, IR data, proximity, gasses, products of combustion, smoke, humidity, human body temperature, or remote object temperature.

Regarding claim 13, Lee teaches wherein said at least one light (10) is disposed closest to an entrance (as seen in figure 1) of a room (400), and said at least one electronic accessory (100) has a motion sensor (20)

Regarding claim 16, Lee teaches method or controlling a system of lights (controlling luminance of 10s, see abstract and figures 1-7), said system of lights (10s) comprising 
two or more zones (sectors, see ¶ 82) of one or more lights (10s), 
each zone (sector) comprising at least one light (10), 
wherein said one or more lights (10) of each of said zones (sector) function together to output light (better seen in figures 5 and 7), and 
at least one electronic accessory (100) connectable to said at least one light of each zone (sector), said electronic accessory (100) configured for providing functionality 
said functionality (controlling luminance) comprising at least a first functionality to impart a zone designation (sector address, see ¶ 82) in said at least one light (at least one sector per light 10), 
wherein said at least one light (10) in each zone (sector) comprises selectable functionality (activation or deactivation of each light 10, i.e. on and off) such that a user (pedestrian or vehicle) selects a function (on or off, according to the pedestrian or vehicle presence or absence in the sector, see ¶ 92 and 97) of said at least one light (10) in each zone (sector), and 
wherein said one or more lights (10) of a zone (sector) execute said function together (better seen in figure 5 or 7); and said method comprising: 
activating said at least one electronic accessory (100) to impart said at least one light (at least one 10) with said zone identification (sector address); and
selecting said function (on or off) of said at least one light (10) with said zone identification (sector address).

Regarding claim 17, Lee teaches wherein said activating (via a signal from 100, as expected from a controller 110) comprises connecting (see connection of 100 to 10s, see figures 3-4 and 6) said at least one electronic accessory (100) to said at least one light (10).

Regarding claim 18, Lee teaches wherein one of said one or more lights (10) of one zone (sector) of said zones (sectors) comprises an electronic accessory (100) having a motion sensor (20), and causes said other lights (10s) of said one zone (sector) to output light when motion is detected (vehicle or pedestrian motion detected, as seen in figure 1, 5 or 7).

Regarding claim 20, Lee teaches further comprising causing said one or more lights (10) of a zone (sector) to at least output maximum light or indicate egress upon an event trigger (as seen in figure 5, showing routes A or B)

Regarding claim 21, Lee teaches wherein said functionality (controlling luminance) comprises assigning an email address for said at least one light or for each zone (sector) comprising said at least one fight (10).

Regarding claim 22, Lee teaches wherein said selectable functions (activation or deactivation of each light 10) include two or more functions listed in Table 3 (at least on, off and to direct illumination downwards).

Regarding claim 24, Lee teaches wherein said selectable functions (activation or deactivation of each light 10) include two or more functions listed in Table 3 (at least on, off and to direct illumination downwards).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jonnsson (US 20110098953 A1, hereinafter “Jonnsson”, previously cited by the Examiner).

Regarding claim 3, Lee does not explicitly teach wherein said at least one light is configured to remember said zone designation if said electronic accessory is disconnected from said at least one light.
Jonsson teaches a system (networked devices 111-127, see figures 1 and 4) having at least one accessory (wireless network adapter 422) and at least one light (LEDs 313);
wherein said at least one light (313) is configured to remember (due to non-volatile memory 426) said zone (zone illuminated by 313) designation if said electronic accessory (422) is disconnected (due to disconnection or damage of 422) from said at least one light (400).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a remembering feature as taught by Jonsson into the teachings of Lee in order to secure the device functions despite temporary or .  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jonnsson as applied to claims 2 and 12 above, and further in view of Damleth (US 20100001652 A1, hereinafter “Damleth”, previously cited by the Examiner).

Regarding claim 14, Lee does not explicitly teach wherein said electronic accessory has an ambient light sensor.
Damsleth teaches a system (street lighting system, see figures 1-2) having at least one accessory (electronic controller 100) and at least one light (light armature 101);
wherein said electronic accessory (100) has an ambient light sensor (ambient light measuring means, see ¶ 5).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a permanent connection as taught by Damsleth into the teachings of Lee in order to provide the necessary amount of illumination at dusk or daytime. One of ordinary skill would have been motivated to make this modification to provide enhanced illumination and a safe environment.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Chemel et al. (US 20100259931 A1, hereinafter “Chemel”, previously cited by the Examiner).

Regarding claim 8, Lee teaches wherein said second functionality (controlling luminance) wirelessly connects (see ¶ 43) said zone (zones), but 
Lee does not explicitly teach wherein the functionality wirelessly connects said zone to said Internet via a cloud-based control/monitor.
Chemel teaches a system (remotely controlled service for operating LED light engines 4520, see figure 48) having wherein the functionality (communication between elements of the system).
wherein the functionality (communication between elements of the system) wirelessly connects (via wireless modem, as seen in figure 48) said zone (zones illuminated by LED light engines 4520s) to said Internet via a cloud-based control/monitor (as seen in figure 48 and discussed in ¶ 547).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the connection as taught by Chemel into the teachings of Lee.
Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Behm Michael (US 20120326882 A1, hereinafter, “Behm”, newly cited by the Examiner).

Regarding claim 23, Lee does not teaches wherein each zone has a corresponding URL to enable said user to communicate with one or more lights in said each zone.
Behm teaches a system (Marine lighting apparatus and method, see figures 1-13) in the same field of endeavor (illuminate a mooring spot for the users boat, see abstract and ¶ 22)
wherein each zone (mooring position) has a corresponding URL (email from email device, see ¶ 32) to enable said user to communicate (via email) with one or more lights (directional lighting system) in said each zone (mooring position).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the email communication as taught by Behm into the teachings of Lee in order to illuminate a zone in advance via a well-known method of sending emails. One of ordinary skill would have been motivated to make this modification to further enhance communication with lights in the zones via a readily available method of communication.  

Regarding claim 25, Lee does not teaches wherein each zone has a corresponding URL to enable said user to communicate with one or more lights in said each zone.
Behm teaches a system (Marine lighting apparatus and method, see figures 1-13) in the same field of endeavor (illuminate a mooring spot for the users boat, see abstract and ¶ 22)
wherein each zone (mooring position) has a corresponding URL (email from email device, see ¶ 32) to enable said user to communicate (via email) with one or more lights (directional lighting system) in said each zone (mooring position).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the email communication as taught by Behm into the teachings of Lee in order to illuminate a zone in advance via a well-known method of sending emails. One of ordinary skill would have been motivated to make this modification to further enhance communication with lights in the zones via a readily available method of communication.

Response to Arguments
Applicant's arguments filed 2/21/2021 have been fully considered but they are not persuasive.

With regard to claims 2 and similarly with respect to claim 16, Applicant argues Lee does not disclose the functionality of the lights within a zone are selectable by a user; stating that in Lee, machine learning is used to group lights together based upon the habits of different users. No user selects the functionality of the lights in the system in Lee. 


First, Although Lee’s invention uses machine learning to predicts the user’s walking direction, Lee requires a user (resident or vehicle) to enter, or exit, at will the zones (sectors) which trigger changes in the system’s functionality. That is, the user selects the light’s function by walking/driving into any zone (turning the light on from off), or by leaving from the zone (turning the light off from on). 
Second, the specification does not provide explicit details how the user selects the claimed light functions. 
Therefore, the applicant’s arguments in this regard are not persuasive, and the prior art of record remains commensurate in scope for teaching the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875